DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 7, 8 and 10 are objected to because of the following informalities:  
In claim 1, line 13, “of the leg” should read --of each leg;
In claim 1, line 24, “the pin core” should read --each pin core--;
In claim 1, line 26, “the hairpin coil” should read --the hairpin coils--;
In claim 1, line 29, “the insertion part” should read --each insertion part--;
In claim 7, “the pin core” should read --each pin core--;
In claim 8, “the pin core” (two instances) should read --the pin cores-- and “the hairpin coil” should read --the hairpin coils-- or similar suitable correction;
In claim 10, “the teeth adjacent” should read --adjacent teeth-- and “the shoe” should read --a shoe--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Asai (JP5352979B2) in view of Nakamura (US2001/0011852A1), Knorr (WO2010/023117A1) and Saint-Michel (US20210203197A1).
Asai reads on the claims as follows (limitations not disclosed by Asai are crossed out, below):
Claim 1. A stator assembly of a hairpin winding motor comprising: 
a plurality of hairpin coils (see Fig. 4) continuously connected along a circumferential direction to form a coil winding (20; see Fig. 2); and 
a stator core (13) configured to fix the hairpin coils, 
wherein: 
outer circumferential surfaces of the hairpin coils formed in the circumferential direction contact an inner circumferential surface of the stator core (see Fig. 7);
 each of the hairpin coils includes a head portion (42, Fig. 4) exposed to the outside of the stator core in an axial direction, and leg portions (40, Fig. 4) extending from one end and the other end of the head portion and configured to be inserted into a core slot of the stator core; 
the leg portions have a shape which is repeated in the circumferential direction 

the stator core includes a ring core (15, Fig. 8) formed in a cylindrical shape and in which the hairpin coils are disposed, and a plurality of pin cores (17, Fig. 12) are inserted into the ring core to fix the hairpin coils to the ring core;
the ring core includes: 
a yoke (15 excluding the radially-inner projections defining grooves 15b therebetween; see Fig. 13) formed of a magnetic material to form a magnetic path; 
a plurality of assembly parts (the radially-inner protrusions defining grooves 15b therebetween) protruding from an inner circumferential surface of the yoke in a radial direction; and 
core slots (15b, Fig. 13) formed between the plurality of assembly parts;
the pin core includes: 
a plurality of insertion parts (17g, 17h, Fig. 12) inserted into the core slots (see Fig. 14); 
teeth (17a, 17b, Fig. 12) inserted between the leg portions of the hairpin coil (see Fig. 14); and 
shoes (defined by 17f, Fig. 12) extending in both directions of one end opposite insertion directions into the core slots from the insertion parts to connect the plurality of insertion parts;




Claim 7. The stator assembly of claim 4, wherein a height of the pin core is the same as a height of the ring core. See discussion below.
Claim 8. The stator assembly of claim 4, wherein one end of the pin core coupled to the ring core and the other end of the pin core configured to fix the hairpin coil have the same width (see Fig. 12).
Claim 10. The stator assembly of claim 1, wherein: the teeth are composed of two to four teeth; and the teeth adjacent to each other are connected by the shoe. See Fig. 12.

In Asai, the leg portions repeat to be continuously connected, but Asai does not explicitly mention the leg portions repeat in the circumferential direction by one pole pitch. However, such an arrangement is conventional. See for example para. [0042] of Nakamura.
In view of the teachings of Nakamura, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to connect hairpin coils such that the leg portions repeat every one pole pitch, as claimed, since such an arrangement is conventional, and it would merely entail selecting a suitable coil arrangement for a particular motor configuration, with predictable results.
In Asai, the conductors are rectangular in cross-section, not trapezoidal as claimed. However, a trapezoidal leg portion shape is known in the art, to optimize copper fill factor. See para. [0013] and Figs. 3a and 2c of Knorr. Therefore, in view of the teachings of Knorr, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to form the hairpin coils such that the leg portions are trapezoidal, in order to optimize the coper fill factor. 
Asai also does not disclose the claimed tab portion and bent portion. 
Saint-Michel discloses a stator assembly very similar to that claimed and that of Asai. Saint-Michel discloses a stator assembly comprising:
a plurality of hairpin coils (22; see U-pin in para. [0123]) continuously connected along a circumferential direction to form a coil winding (see Fig. 1-3; see para. [0123]); and 
a stator core (2) configured to fix the hairpin coils, 
wherein: 
outer circumferential surfaces of the hairpin coils formed in the circumferential direction contact an inner circumferential surface of the stator core (see “the conductors move on contact with a length of the stator mass which at most corresponds to the depth of the slot” in para. [0121]);
each of the hairpin coils includes a head portion exposed to the outside of the stator core in an axial direction, and leg portions extending from one end and the other end of the head portion and configured to be inserted into a core slot of the stator core (see Fig. 2 and para. [0123]); 
the leg portions have a shape which is repeated in the circumferential direction to be continuously connected (see Fig. 2); 
the stator core includes a ring core (29) formed in a cylindrical shape and in which the hairpin coils are disposed (see Fig. 1), and a pin core (25) inserted into the ring core to fix the hairpin coils to the ring core; 
the ring core includes: 
a yoke (radially-outer part of 29) formed of a magnetic material to form a magnetic path; 
a plurality of assembly parts (see various embodiments; generally the part of 29 to either side of relief 50) protruding from an inner circumferential surface of the yoke in a radial direction; and 
core slots (50) formed between the plurality of assembly parts; 
the pin core includes: 
a plurality of insertion parts (40) inserted into the core slots; 
teeth (23) inserted between the leg portions of the hairpin coil; and 
shoes (27) extending in both directions of one end opposite insertion directions into the core slots from the insertion parts to connect the plurality of insertion parts; 
the insertion part includes: 
a tab portion (wider part of 40; see for example Figs. 7, 9, 10, 11, 11a, 11b, 12, 14, 15) formed at the other end thereof in the insertion direction into the core slot; and 
bent portions (the narrow transition portion connecting the tab to the tooth) formed to face each other at positions spaced apart from the tab portion in one end direction; and 
each of the bent portions has a smooth, curved shape (e.g. see for example BP in the annotated Fig. 12, below; refer to various other embodiments in the figures, showing smooth, curved bent portions).

    PNG
    media_image1.png
    201
    291
    media_image1.png
    Greyscale


In view of the teachings of Saint-Michel, one of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious various complementary shapes suitable for the core slots and the corresponding insertion parts, such as for example in Fig. 12 of Saint-Michel. The transition at the narrowest part of this insertion part corresponds to the claimed bent portions, and the wider end corresponds to the claimed tab portion. One of ordinary skill in the art would have found it readily apparent that this configuration prevents radially-inward displacement of the stator teeth, and would have, therefore, found it obvious to modify the shape of the insertion part and core slots of Asai, as taught by Saint-Michel, with the predictable result of ensuring a more secure fit of the stator teeth, e.g. to prevent the teeth from coming out of the core slots, in a radial direction.
Regarding claim 7, Fig. 10 of Asai appears to show the ring core 15 having a greater height than the pin core 16. However, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the height of the pin core and a height of a magnetically-useful portion of the ring core should be the same, i.e. corresponding to a conventional core not having separate pin cores and a ring core. Although additional laminations or non-magnetic sheets may be added, increasing the overall height of the ring core, there is no advantage to adding magnetic laminations to the ring core. Therefore, it would have been obvious to one of ordinary skill in the art to make the height of the portion of the ring core comprising magnetic steel laminations equal to the height of the pin cores.
Additionally, Saint-Michel mentions the ring 25 and the yoke 29 are each formed of a pack of magnetic laminations (see para. [0164]) and that the ring and yoke may be cut out simultaneously from the one same lamination (para. [0179]). From this, it is understood the number of yoke laminations is the same as the number of ring laminations. Therefore Saint-Michel provides further evidence in support of the obviousness of making the ring core height equal to the pin core height.
Response to Arguments
Applicant’s arguments with respect to claims 1, 7, 8 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIVIUS R CAZAN whose telephone number is (571)272-8032. The examiner can normally be reached Monday - Friday noon-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729